DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed on 3/4/2021 have been acknowledged and are persuasive.  The prior art cited of record does not anticipate individually or teach in combination the following limitations, in particular the limitation of a getter disposed within the envelope for absorbing volatile organic compounds and comprising an oxygen-generating material for generating oxygen:

An LED lamp assembly, comprising: a glass envelope; an LED platform supported by a stem arrangement disposed within the envelope; a base hermetically sealed to the envelope; a gas disposed within the envelope providing thermal conductivity between the LED platform and the envelope; and a getter disposed within the envelope for absorbing volatile organic compounds and comprising an oxygen-generating material for generating oxygen.

An LED lamp assembly, comprising :an LED platform supported by a stem arrangement disposed within the envelope; a base hermetically sealed to the envelope; a gas mixture disposed within the envelope having a helium-oxygen ratio for providing thermal conductivity between the LED platform and the envelope and for absorbing volatile organic compounds outgassed by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANABEL TON/Primary Examiner, Art Unit 2875